Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) and (102(a)(2) as being anticipated by Tomita 2016/0122533.
Tomita exemplifies (#3) a blend of 100 parts polycarbonate (ie applicant’s “A”), 0.5 parts polyalkylene ether B1 and 0.05 parts stabilizer C2. B1 (table 1) is a polytetramethylene ether glycol qualifying as applicant’s “B” with RB1 and RB2 being                  2CH2CH2CH2- , RB3 and RB4 being hydrogen and m + n being 14. C2 (table 1) is tris(2,4-di-tert-butylphenyl)phosphite which is applicant’s preferred “C”.

In regards to applicant’s dependent claims:
The polycarbonate (table 1) has an Mv of 14,000.
The composition is useful as a light guide plate (paragraph 183).

Claims 1,6-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita WO2015/011994.
The reference is equivalent to Tomita 2016/0122533 described above.


Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tomita 2016/0122533.
Tomita applies as explained above.
Tomita does not report remaining ratio of “C” or applicant’s ΔY. Given Tomita exemplifies a composition corresponding exactly to applicant’s preferred composition, it is assumed the same properties would result.
Even if the properties were shown to be slightly different from applicant’s claims, minor adjustments in the amount of the ingredients (especially the antioxidant) would have been obvious to better stabilize the composition.



Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tomita WO2015/011994.
The reference is equivalent to Tomita 2016/0122533 described above.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Tomita 2016/0122533.
Tomita exemplifies (#3) a blend of 100 parts polycarbonate (ie applicant’s “A”), 0.5 parts polyalkylene ether B1 and 0.05 parts stabilizer C2. C2 (table 1) is tris(2,4-di-tert-butylphenyl)phosphite which is applicant’s preferred “C”.
B1 (table 1) is a polytetramethylene ether glycol similar to applicant’s “B” with RB3 and RB4 being hydrogen, m + n being 14 and RB1 and RB2 being   –CH2CH2CH2CH2- instead of the claimed –CH2CH2CH2-.
However, Tomita (paragraph 122) suggests polytrimethylene ether glycol can be used in lieu of polytetramethylene ether glycol. It would have been obvious to make such a substitution.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Tomita WO2015/011994.
The reference is equivalent to Tomita 2016/0122533 described above.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tomita WO2016111101.
B1 and RB2 being                  –CH2CH2CH2- and RB3 and RB4 being hydrogen. The Mw of 1000 and 2000 (table 1) would make “m + n” ~17 and 34.
The phosphites of these examples are not applicant’s phosphite “C”.
However, Tomita (line 1140 of translation) does name applicant’s tris(2,4-di-tert-butylphenyl)phosphite as an alternative phosphite.
It would have been obvious to substitute tris(2,4-di-tert-butylphenyl)phosphite for the phosphites of the cited examples. Additionally, Tomita (line 1200 of translation) particularly prefers tris(2,4-di-tert-butylphenyl)phosphite and three other phosphites (line 1222-1123 of translation). The limited number of choices (ie four) render all four anticipated. See In re Fitzgerald 197 USPQ 5.

In regards to applicant’s dependent claims:
Tomita does not report remaining ratio of “C” or applicant’s ΔY. Given Tomita exemplifies a composition corresponding exactly to applicant’s preferred composition, it is assumed the same properties would result.
The polycarbonate (table 1) has an Mv of 14,000.
The composition is useful as a light guide plate (line 1472 of translation).



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	2/10/21